Order entered September 30, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00198-CR

                     RIGOBERTO VAZQUEZ HERNANDEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-59234-P

                                             ORDER
       On August 21, 2015, this Court ordered the Honorable Teresa Hawthorne, Presiding

Judge of the 203rd Judicial District Court, to prepare and file, within fourteen days, a

certification of appellant’s right to appeal that accurately reflects the trial court proceedings. To

date, we have not received the certification, nor have we had any correspondence regarding the

status of the certification. The appeal cannot proceed without the certification of appellant’s

right to appeal, and the trial court is required to prepare a certification in every case in which the

defendant appeals. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim.

App. 2013).
       Accordingly, we ORDER the Honorable Teresa Hawthorne, Presiding Judge of the

203rd Judicial District Court to prepare and file within this Court, by OCTOBER 9, 2015 a

certification of appellant’s right to appeal that accurately reflects the trial court proceedings.

       We ORDER Lisabeth Kellett, official court reporter of the 203rd Judicial District Court,

to file, by OCTOBER 9, 2015, a supplemental record containing State’s Exhibit no. 2, a DVD.

       We DIRECT the Clerk to send copies of this order to the Honorable Teresa Hawthorne,

Presiding Judge, 203rd Judicial District Court; Lisabeth Kellett, official court reporter, 203rd

Judicial District Court; and to counsel for all parties.

                                                       /s/     ADA BROWN
                                                               JUSTICE